DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to Amendment filed 12/09/2021.
Claims 1-15 are pending in this application. In the Amendment, claims 1-15 are amended. This action is made Final.

	Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Melen (US 2015/0074606) in view of Liu (US 2019/0034061).

As per claim 1, Melen teaches a gesture based selection apparatus comprising: 
a processor (Melen, Fig.1, processor 240; para.52); and 
memory 230; para.66) that when executed by the processor cause the processor to: 
receive a first selection of a first item from a list of items displayed on a touchscreen, wherein the first selection is based on and is associated with a first gesture that includes a first contact with the touchscreen for a first specified time duration (Melen, Figs.4a-4c; para.77, 87, 89, initial touch may be for predetermined period of time to select first item 1211);
receive a second selection of a second item from the list of items (Melen, Figs.4a-4c; para.86, 90-97, once entering multi-select mode a user may select second item), wherein the first item and second item include at least one item therebetween (Melen, Figs.4a-4c; para.86, 90-97, adjacent icons selected by continuous touch or span of two simultaneously touched icons), and the second selection includes a second contact with the touchscreen for a second specified time duration (Melen, Figs.4a-4c; para.77, 86, 90-97, adjacent icons selected by continuous touch or span of two simultaneously touched icons or long press, short press, tap); and 
generate, based on the first selection and the second selection, a display that indicates a selection of the first item, the second item, and the at least one item therebetween (Melen, para.79, 89, visual indicator for selection of icon).
However, Melen does not teach the second selection to be based on a second gesture that is distinct from the first gesture associated with the first selection. Liu teaches a method of selecting multiple items wherein the second selection is be based on a second gesture that is distinct from the first gesture associated with the first selection (Liu, Figs.3A-3C, para.100, 104-105, gesture 20 and 21 distinct). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Liu’s teaching with Melen’s apparatus in order to select multiple consecutive items quickly.

As per claim 2, the apparatus of Melen and Liu teaches the apparatus according to claim 1, wherein the first specified time duration associated with first selection and the second specified time duration associated with second selection are identical (Melen, para.87, 97, simultaneous touch of two icons).  
As per claim 3, the apparatus of Melen and Liu teaches the apparatus according to claim 1, wherein the first specified time duration associated with first selection and the second specified time duration associated withWO 2018/156144PCT/US2017/01936684569810PATENT 18second selection are different (Melen, para.87, initial touch may be time specific and different from second selection).  
As per claim 4, the apparatus of Melen and Liu teaches the apparatus according to claim 1, wherein 
the first gesture associated with the first selection is selected from options that include tap, long press, and swipe, and the first gesture represents the long press (Melen, para.77, 86, 90, 97, long press, short press, tap, swipe), 
the tap includes a contact with the touchscreen for a time duration that is less than the first specified time duration corresponding to the first selection and the second specified time duration corresponding to the second selection at a single point of the touchscreen followed by removal of the contact with the touchscreen (Melen, para.77, 86, 90, 97, tap), 
the long press includes another contact with the touchscreen for a time duration that is equal to the first specified time duration corresponding to the first selection or the second specified time duration corresponding to the second selection at a single point of the touchscreen followed by removal of the another contact with the touchscreen (Melen, para.77, 86, 90, 97, long press), and
continuous touch/swipe).  
As per claim 5, the apparatus of Melen and Liu teaches the apparatus according to claim 1, wherein the machine readable instructions to generate, based on the first selection and second selection, the display that indicates the selection of the first item and second item, and the at least one item therebetween further comprise machine readable instructions to cause the processor to: 
receive, between the first selection and second selection, a swipe from a first screen that displays a part of the list of items to another screen that displays another part of the list of items, wherein the swipe includes a contact with the touchscreen and movement of the contact with the touchscreen (Melen, para.91, 96, continuous touch/swipe selects items until row/column ends); and 
generate, based on the first selection, the swipe, and the second selection,WO 2018/156144PCT/US2017/019366 84569810PATENT19the display that indicates selection of the first item and the second item, and the at least one item therebetween (Melen, para.79, 89, visual indicator for selection of icon).  
As per claim 8, the apparatus of Melen and Liu teaches the apparatus according to claim 1, wherein the first item is higher in order on the list of items compared to the second item (Melen, para.87, ordered list selected consecutively either backward or forward).  
As per claim 9, the apparatus of Melen and Liu teaches the apparatus according to claim 1, wherein the first item is lower in order onWO 2018/156144PCT/US2017/019366 84569810PATENT20the list of items compared to the second item (Melen, para.87, ordered list selected consecutively either backward or forward).
Claim 10 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Claim 11 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Claim 13 is similar in scope to claim 2, and is therefore rejected under similar rationale.
actions may be performed on selected items).

Claims 6-7, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Melen (US 2015/0074606) and Liu (US 2019/0034061) in view of Victor (US 2012/0030566).
As per claim 6, the apparatus of Melen and Liu teaches the apparatus according to claim 1, wherein the machine readable instructions to generate, based on the first selection and the second selection, the display that indicates the selection of the first item and second item, and the at least one item therebetween further comprise machine readable instructions to cause the processor to: generate, based on the first selection and the second selection, the display that indicates selection of the first item and the second item, and the at least one item therebetween (Melen, para.79, 89, visual indicator for selection of icon). However, the apparatus of Melen and Liu does not teach including items that have been previously selected between the first item and the second item. Victor teaches an apparatus for selecting multiple items including items that have been previously selected between first and second items (Victor, para.126-127, selected items remain).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Victor’s teaching with the apparatus of Melen and Liu in order to select items efficiently.
As per claim 7, the apparatus of Melen and Liu teaches the apparatus according to claim 1, wherein the machine readable instructions to generate, based on the first selection and the second selection, the display that indicates the selection of the first item and the second item, and visual indicator for selection of icon). However, the apparatus of Melen and Liu does not teach excluding items that have been previously selected between the first item and the second item.  Victor teaches an apparatus for selecting multiple items including items that have been previously selected between first and second items (Victor, para.124-125, previously selected items are deselected).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Victor’s teaching with the apparatus of Melen and Liu in order to select items efficiently.
As per claim 12, the apparatus of Melen and Liu teaches the method according to claim 10, wherein generating, based on the first selection, the swipe (Melen, para.91, 96, continuous touch/swipe selects items until row/column ends), and the second selection, the display that indicates selection of the first and second items, and the at least one item therebetween furtherWO 2018/156144PCT/US2017/019366 84569810PATENT21comprises: generating, based on the first selection, the swipe, and the second selection, the display that indicates selection of the first and second items, and the at least one item therebetween (Melen, para.79, 89, visual indicator for selection of icon). However, the apparatus of Melen and Liu does not teach including items that have been previously selected between the first and second items. Victor teaches an apparatus for selecting multiple items including items that have been previously selected between first and second items (Victor, para.126-127, selected items remain).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Victor’s teaching with the apparatus of Melen and Liu in order to select items efficiently.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M./
Sajeda MuhebbullahExaminer, Art Unit 2177    

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177